Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 1 of 30




                Exhibit C
      Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 2 of 30




CONFIDENTIAL                                                      TMS_000002
      Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 3 of 30




CONFIDENTIAL                                                      TMS_000027
      Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 4 of 30




CONFIDENTIAL                                                      TMS_000026
      Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 5 of 30




CONFIDENTIAL                                                      TMS_000025
      Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 6 of 30




CONFIDENTIAL                                                      TMS_000024
      Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 7 of 30




CONFIDENTIAL                                                      TMS_000023
      Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 8 of 30




CONFIDENTIAL                                                      TMS_000022
      Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 9 of 30




CONFIDENTIAL                                                      TMS_000021
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 10 of 30




CONFIDENTIAL                                                     TMS_000020
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 11 of 30




CONFIDENTIAL                                                     TMS_000019
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 12 of 30




CONFIDENTIAL                                                     TMS_000018
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 13 of 30




CONFIDENTIAL                                                     TMS_000017
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 14 of 30




CONFIDENTIAL                                                     TMS_000016
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 15 of 30




CONFIDENTIAL                                                     TMS_000015
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 16 of 30




CONFIDENTIAL                                                     TMS_000014
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 17 of 30




CONFIDENTIAL                                                     TMS_000013
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 18 of 30




CONFIDENTIAL                                                     TMS_000012
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 19 of 30




CONFIDENTIAL                                                     TMS_000011
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 20 of 30




CONFIDENTIAL                                                     TMS_000010
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 21 of 30




CONFIDENTIAL                                                     TMS_000009
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 22 of 30




CONFIDENTIAL                                                     TMS_000008
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 23 of 30




CONFIDENTIAL                                                     TMS_000007
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 24 of 30




CONFIDENTIAL                                                     TMS_000006
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 25 of 30




CONFIDENTIAL                                                     TMS_000005
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 26 of 30




CONFIDENTIAL                                                     TMS_000004
     Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 27 of 30




CONFIDENTIAL                                                     TMS_000003
    Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 28 of 30




CONFIDENTIAL                                                   TMS_000028
    Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 29 of 30




CONFIDENTIAL                                                    TMS_000029
    Case 3:19-cv-05711-EMC Document 75-3 Filed 04/12/21 Page 30 of 30




CONFIDENTIAL                                                   TMS_000030
